Appeal from an order denying appellant’s motion for an order directing respondents to accept service of a proposed amended complaint. Appellants sued to recover, inter alla, the reasonable value of work, labor and services performed and materials furnished for the protection of respondents’ facilities and equipment, while appellant was engaged in the performance of sewer work for a municipality pursuant to contract. *822By orders entered May 31, 1957 appellant was directed to serve an amended complaint making more definite and certain the allegations contained in the original complaint. By stipulations appellant’s time to comply with these orders was extended to November 4, 1957. By notice of motion dated October 25, 1957, returnable November 4, 1957, appellant moved to compel respondents to accept a proposed amended complaint. That motion was adjourned and finally came on to be heard on September 23, 1958. In denying the motion the Special Term stated, among other things, that the proposed amended complaint does not comply with the orders granting permission to replead, in that it pleads different causes of action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.